DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s remarks submitted on 2/28/22 have been received. 
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Toohata (JP2009137443(A)) as cited in IDS dated 8/24/20 in view of Nagaosa (US 2017/0096172) on claims 1, 2,  5, and 6 is/are withdrawn.
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Toohata (JP2009137443(A)) as cited in IDS dated 8/24/20 in view of Nagaosa (US 2017/0096172) in view of Ohashi (EP2439128A1) as cited in IDS dated 8/24/20 on claim  3 is/are withdrawn.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Toohata (JP2009137443(A)) as cited in IDS dated 8/24/20 in view of Nagaosa (US 2017/0096172) in view of Ohashi (US 2017/0101031) as cited in IDS dated 8/24/20 on claim  4 is/are withdrawn.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over  Ohashi (EP2439128A1) as cited in IDS dated 8/24/20 in view of Toohata (JP2009137443(A)) as cited in IDS dated 8/24/20  on claim  7 is/are withdrawn.
Allowable Subject Matter
7.	Claims 1-7 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed in the response of 2/28/22 regarding the Toohata (JP2009137443(A)), Nagaosa (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.